PER CURIAM.
DISMISSED. Upon consideration of the appellant’s response to the Court’s order of February 7, 2012, as well as the record on appeal, the Court has determined that the notice of appeal failed to *374timely invoke its jurisdiction. Rendition of the appellant’s November 14, 2011, judgment and sentence was delayed by the filing of a motion to correct sentencing error pursuant to Florida Rule of Criminal Procedure 3.800(b)(1). See Fla. R.App. P. 9.020(h). However, the notice of appeal was filed more than 30 days after rendition of the order denying that motion. Thus, the notice of appeal is untimely, see Florida Rule of Appellate Procedure 9.110(b), and the appeal is accordingly dismissed. The dismissal is without prejudice to the appellant’s right to seek a belated appeal pursuant to Florida Rule of Appellate Procedure 9.141(c).
VAN NORTWICK, ROBERTS, and MARSTILLER, JJ., concur.